Citation Nr: 1208274	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-46 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected patellofemoral syndrome of the left knee.  

2.  Entitlement to an evaluation in excess of 30 percent for service-connected discoid lupus erythematosus, to include scarring of the lower lip, left cheek, right chin and scalp (hereinafter, discoid lupus with facial scarring).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to October 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.  The Veteran appealed those decisions to BVA, and the claims were referred to the Board for appellate review.

A hearing was held on October 26, 2010, in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Since the RO's last adjudication of the Veteran's claims, additional evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

The issues of (1) entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral syndrome of the left knee, (2) entitlement to service connection for a bilateral shoulder disorder, (3) entitlement to service connection for a bilateral hand disorder, and (4) entitlement to service connection for a bilateral elbow disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See a September 2010 statement from the Veteran.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Clarification of an issue on appeal

The Veteran was previously denied service connection for a left knee disorder under the theory of direct service connection.  After that decision became final, the RO granted the Veteran's claim of entitlement to service connection for patellofemoral syndrome of the left knee, and the Veteran has recently claimed that his right knee disorder is secondary to his service-connected patellofemoral syndrome of the left knee.  See the August 2011 hearing transcript at page 18.  The Board observes that a new etiological theory does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Accordingly, the Veteran's right knee claim has been recharacterized as stated on the title page.  

The issues of (1) entitlement to service connection for a right knee disorder, to include as secondary to service-connected patellofemoral syndrome of the left knee, and (2) entitlement to an evaluation in excess of 30 percent for service-connected discoid lupus with facial scarring are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The April 2008 Board decision which denied the Veteran's claim of entitlement to service connection for a right knee disorder is final.

2.  Some of the evidence received since the April 2008 Board decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2008 Board decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1100 (2011). 

2.  The evidence received subsequent to the April 2008 Board decision is new and material and the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (the Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's previously denied claim for service connection and, therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Direct and Secondary Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

New and Material Evidence

The Veteran's claim for service connection for a right knee disorder originally denied by the RO in a November 1999 rating decision.  The Veteran was provided notification of the decision and his appellate and procedural rights, but did not appeal the decision.  Therefore, the decision is final.  38 C.F.R. § 20.1103.  Since that time, the Veteran has filed several petitions to reopen this claim, but each has been denied.  Most recently, the Veteran's claim for service connection for a right knee disorder was denied by the Board in an April 2008 decision.  The Veteran did not appeal this decision to the Court, and thus, the April 2008 Board decision is final.  38 C.F.R. §§ 3.159, 20.1100 (2011).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The evidence on file at the time of the previous denial in April 2008 consisted of private treatment records, VA outpatient treatment records, the report of a May 2007 VA examination, the Veteran's service treatment records and statements from the Veteran, to include his testimony at a July 2005 Travel Board hearing before a member of the Board.  The April 2008 Board decision denied the Veteran's claim for service connection because the evidence of record failed to reflect that the Veteran had a right knee disorder.  

As the previous denial of service connection was premised on a finding that there was no evidence that the Veteran had a right knee disorder, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran has a current diagnosis of a right knee disorder.

The evidence associated with the claims file subsequent to the April 2008 Board decision includes private treatment records, VA outpatient treatment records, the report of a January 2009 VA examination and the Veteran's statements, to include his oral testimony at the August 2011 hearing before the undersigned.  

The January 2009 VA examination report reflects that, after a review of the Veteran's complete VA claims file and an interview with and physical examination of the Veteran, the examiner diagnosed the Veteran with patellofemoral syndrome of the right knee.  See the January 2009 VA examination report.  

The Board finds that the January 2009 VA examination report constitutes new and material evidence sufficient to reopen his claim for service connection for a right knee disorder.  First, the Board finds that the this evidence is "new", as it was not in existence at the time of the prior April 2008 Board decision.  The Board also finds that the January 2009 VA examination report is "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board finds that the January 2009 VA examination report, and, specifically, the VA examiner's diagnosis of patellofemoral syndrome of the right knee, is related to an unsubstantiated element, i.e., whether the Veteran has a current right knee disorder.  

The Board finds that the new evidence raises a reasonable possibility of substantiating the claim in that further VA examination would be required to resolve the issue of etiology.  See Shade, id.  Therefore, the January 2009 VA examiner's diagnosis of patellofemoral syndrome of the right knee is found to be new and material evidence and the Veteran's request to reopen the claim for service connection for a right knee disorder is granted.  However, as is discussed below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be adjudicated.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To obtain outstanding VA and non-VA treatment records, to afford the Veteran VA examinations and obtain an etiological opinion.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Concerning the Veteran's claim for service connection for a right knee disorder, the Board has reopened the claim, as discussed above.  As noted in the Introduction, the Veteran has recently asserted that his right knee disorder is secondary to his service-connected patellofemoral syndrome of the left knee.  See the August 2011 hearing transcript at page 18.  The Board notes that the Veteran has received notice of the criteria necessary to substantiate a claim under this theory of entitlement.  However, while the January 2009 VA examiner provided an etiological opinion concerning the Veteran's right knee claim for the theory of direct service connection, causation under the theory of secondary service connection was not addressed.  The Veteran was provided another VA examination of his joints in November 2010, but the examiner only addressed the symptomatology associated with the Veteran's service-connected patellofemoral syndrome of the left knee and failed to discuss his right knee disorder, to include the etiology of such.  See the November 2010 VA examination report.  

The Board notes that the Veteran has submitted a December 2009 statement from L.S., M.D., which discusses the Veteran's in-service left knee injury, and ambiguously states "It is likely that this caused his right knee pain as well."  See a December 2009 statement from L.S., M.D.  Initially, it is unclear whether L.S., M.D. is stating that the Veteran's right knee pain is the result of (1) his in-service injury to his left knee or (2) is proximately due to or aggravated by his service-connected left knee injury.  Further, the Board observes that L.S., M.D., failed to cite pertinent evidence and/or provide adequate reasoning for the this opinion.  The Court has held that that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Therefore, the Board finds that the January 2009 and November 2010 VA examinations and December 2009 opinion from L.S., M.D. are inadequate for the purposes of this decision, and a remand is necessary to obtain an opinion which addresses causation under the theory of secondary service connection.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  

Concerning the Veteran's service-connected discoid lupus with facial scarring, the Board concludes that a remand is necessary to determine the current nature and manifestations of the disability so that it may be evaluated appropriately.  

The Veteran was provided VA examinations in connection with this claim in March 2009 and January 2010.  These examination reports reflect that the Veteran's VA claims file was not available for review in connection with either examination, but the VA examiner who performed both examinations noted that the Veteran had scarring and/or lesions of the left cheek, apex of the scalp, right temporal region of the scalp and bottom lip.  These scars and/or lesions were fully described by the VA examiner.  Color photographs of the Veteran's facial lesions and scars were taken in March 2009, and have been associated with the Veteran's VA claims file.  However, review of these photographs reflects that the Veteran a had scar or lesion on the right chin (below the bottom lip) which was not described by the VA examiner in March 2009 or January 2010.  In pertinent part, Diagnostic Code 7800, provides evaluations based on asymmetry of features or paired sets of features, to include chin, cheeks and lips.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  As the Veteran's scar/lesion on the right side of his chin was not described by the examiner, the evidence of record is inadequate to properly evaluate the Veteran's service-connected disability.  

Further, it appears that the nature of the Veteran's service-connected disability may have significantly changed since he was last examined in January 2010.  Specifically, a December 2010 VA outpatient treatment record reflects that all of the Veteran's facial scars and/or lesions had resolved except for his left cheek lesion, which was noted to have improved depigmentation.  Also, the December 2010 record reflects the Veteran's complaints of polyarthralgias in his joints.  See a December 2010 VA examination report.  At the August 2011 hearing, the Veteran testified that he is tested every six months at VA to see if his discoid lupus erythematosus (primarily manifested by skin lesions and scarring of the face) had "changed" into systemic lupus erythematosus (a connective tissue disease which affects that heart, joints, skin, lungs, liver, kidneys and nervous system).  See the August 2011 hearing transcript at pages 16 and 17.  

In light of the Veteran's testimony and the VA outpatient treatment records reflecting improved facial lesions and arthralgia of the joints of unknown etiology, the Board concludes that the Veteran should be provided a contemporaneous VA examination to determine the exact nature and manifestations of the Veteran's service-connected disability.  See, generally, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Moreover, the Veteran has testified that he receives ongoing VA treatment for his service-connected discoid lupus with facial scarring.  See the August 2011 hearing transcript at page 16.  The Board observes that the most recent VA treatment records associated with the Veteran's VA claims file are dated in December 2010.  In light of the Veteran's testimony, the Board is on notice that there may be outstanding VA treatment records which are not associated with the Veteran's VA claims file.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the RO/AMC should attempt to obtain any and all treatment records pertaining to the Veteran's claims remanded herein.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must contact the Veteran and request that he identify all non-VA health care providers that have treated him for his right knee disorder and/or his service-connected discoid lupus with facial scarring.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The RO/AMC must obtain and associate with the claims file all outstanding records of VA treatment dated from December 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3.  The RO/AMC must afford the Veteran a VA examination to determine the nature and etiology of any identified right knee disorders.  A copy of the claims file and this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note on the VA examination report that the Veteran's VA claims file has been reviewed in connection with the examination.  

Based the examination findings and review of the Veteran's VA claims file, including the service treatment records, private treatment records, VA treatment records, and prior VA examination reports, the examiner should address the following:  

a.  Identify all right knee disorders.  

b.  For each right knee disorder identified, provide an opinion whether is at least as likely as not that such is proximately due to or the result of the Veteran's service-connected patellofemoral syndrome of the left knee.  

c.  For each right knee disorder identified, provide an opinion whether is at least as likely as not that such is aggravated by the Veteran's service-connected patellofemoral syndrome of the left knee.  

d.  If the examiner responds in the negative to either parts (s) (b) and/or (c), the examiner should also state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the any identified right knee disorder is the result of some other factor or factors. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The RO/AMC must afford the Veteran an appropriate VA examination in order to determine the nature, severity and manifestations of the Veteran's service-connected discoid lupus with facial scarring.  A copy of the claims file and this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note on the VA examination report that the Veteran's VA claims file has been reviewed in connection with the examination.  Any and all testing deemed appropriate by the VA examiner must be undertaken.  Specifically, blood testing must be done to determine whether the Veteran currently has discoid lupus erythematosus or systemic lupus erythematosus, and color photographs of the Veteran's facial lesions and/or scarring must be completed and associated with the Veteran's VA claims file.  

Thereafter, the examiner must address the following:  

a.  Does the Veteran currently have discoid lupus erythematosus or systemic lupus erythematosus?  

b.  Describe all manifestations (skin, neurological, musculoskeletal, etc...) associated with the disease which was diagnosed in part (a).  

c.  For any identified facial lesion or scar, a complete description of such must be given, to include consideration of the eight characteristic of disfigurement and whether each scar is painful on examination.  

d.  Color photographs of any and all facial lesions or scars must be completed.  

e.  Review the photographs taken in conjunction with the March 2009 VA examination report and fully describe the lesion/scar of the Veteran's right chin, to include consideration of the eight characteristics of disfigurement.  

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) which evaluates the Veteran's service-connected condition under the former and current criteria outlined above and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


